—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated October 9, 1998, as denied their motion for summary judgment dismissing the complaint based upon the failure of either of the plaintiffs Renand Accius or Shawn McCoy to sustain a serious injury within the meaning of Insurance Law § 5102 (d), granted the plaintiffs’ cross motion for summary judgment on the issue of liability, and granted the motion by the plaintiff Renand Accius to dismiss the defendants’ counterclaim.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The defendants’ motion for summary judgment was properly denied because the plaintiffs Renand Accius and Shawn McCoy established that there was a question of fact as to whether *248they sustained a serious injury within the meaning of Insurance Law § 5102 (d). The plaintiffs’ cross motion for summary judgment on the issue of liability was properly granted because the plaintiffs established, as a matter of law, that the defendants were solely at fault in the happening of the accident. O’Brien, J. P., Sullivan, Goldstein and Feuerstein, JJ., concur.